—Appeal by defendant from two judgments of the Supreme Court, Queens County (Balbach, J.), both rendered November 3, 1983, convicting him of attempted criminal sale of a controlled substance in the fifth degree under indictment No. 8208/82 and attempted criminal possession of a controlled substance in the fifth degree under indictment No. 8230/82, upon his pleas of guilty, and sentencing him as a second felony offender to concurrent indeterminate terms of l½ to 3 years’ imprisonment.
Judgments affirmed.
Defendant contends that the concurrent sentences of IV2 to 3 years were excessive under the circumstances. However, the terms imposed were the minimum permitted by statute (Penal Law § 70.06 [3] [e]; [4] [b]). In addition, since the sentence was in accordance with a negotiated plea agreed to by defendant, he could not, in any event, claim it to be excessive (see, People v Kazepis, 101 AD2d 816). Mangano, J. P., Bracken, O’Connor and Weinstein, JJ., concur.